Title: From George Washington to John Hancock, 23 March 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Morris town March 23d 1777

Colo. Palfrey having expressed a desire to settle the Accounts of his Office to this time, has obtained my permission to repair to Philadelphia and now waits on Congress with his Books & Vouchers, hoping that a Committee will be appointed to examine and adjust the same.
The disadvantages which have arisen to the service and which have been severely felt for want of constant Supplies in the Military Chest, are almost incredible, and are not to be described but with great difficulty to those who are not immediately in the Army and privy to the frequent and importunate Applications that are made. to prevent inconveniences of the like nature in future, I have thought it proper, that an Estimate of the Monthly advances should be formed and laid before Congress. This Colo. Palfrey will do, and though it cannot be effected with a degree of scrupilous exactness and precision, Yet from his intimate knowledge of the incidental charges & expences in the common course of things, the Calculation I apprehend will be attended with many benefits. It will shew Congress the necessary provisions of Money to be made for Ordinary contingencies & enable them to form a Rule for their government in the instance of Supplies for the Army. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington

